NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN S. BURSELL,                               No.    19-35636

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05630-RAJ

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 9, 2020**
                              Seattle, Washington

Before: McKEOWN and BUMATAY, Circuit Judges, and MOSMAN, District
Judge.***

      Robin Bursell appeals the Social Security Administration’s final decision,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Michael W. Mosman, United States District Judge for
the District of Oregon, sitting by designation.
affirmed by the district court, denying her disability insurance benefits and

supplemental security income because she is not disabled absent her substance

abuse. We have jurisdiction under 28 U.S.C. § 1291 and affirm the district court.

      1. Evaluation of the Medical Evidence: We reject Bursell’s argument that

the Administrative Law Judge (ALJ) erred by improperly evaluating the medical

evidence. The record in this case contains conflicting medical opinions about

Bursell’s impairments absent substance abuse. The ALJ “set[] out a detailed and

thorough summary of the facts and conflicting clinical evidence” and gave

specific, legitimate reasons, which are supported by substantial and specific

evidence in the record, for why his analysis of Bursell’s limitations, rather than

those in the challenged medical opinions, is correct. Revels v. Berryhill, 874 F.3d

648, 654 (9th Cir. 2017); see Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir.

1998).

      2. Rejection of Bursell’s Testimony: We disagree with Bursell’s

assertion that the ALJ improperly discounted her testimony about her limitations

absent substance abuse. The reasons the ALJ gave for discounting portions of

Bursell’s testimony meet the stringent clear and convincing standard for rejecting a

claimant’s testimony about the severity of her symptoms. Trevizo v. Berryhill, 871

F.3d 664, 678 (9th Cir. 2017); see also Carmickle v. Comm’r, Soc. Sec. Admin.,

533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record is a


                                          2
sufficient basis for rejecting the claimant’s subjective testimony.”). Specifically,

the ALJ found that the evidence of consistent improvement in functioning after she

achieved sobriety undermined Bursell’s assertions that her mental limitations did

not improve when she was not abusing drugs. Although the record here may be

susceptible to other reasonable interpretations, the ALJ’s conclusion that the

medical evidence contradicts Bursell’s testimony about her mental and emotional

competency is rational and must be upheld. Ford v. Saul, 950 F.3d 1141, 1154 (9th

Cir. 2020).

      3. Rejection of Lay Evidence: We are not persuaded by Bursell’s

contention that the ALJ improperly rejected her mother Rita Bursell’s 2014

statement detailing her limitations. An ALJ must give germane reasons for

discounting lay witness testimony. Diedrich v.Berryhill, 874 F.3d 634, 640 (9th

Cir. 2017). The ALJ afforded Bursell’s mother’s statement “[s]ome weight,”

finding that her report that Bursell has improved function since having a child was

consistent with functional improvement absent substance abuse. The ALJ’s partial

credit of Bursell’s mother’s statement is tied to specific, relevant record evidence,

and we find no error. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694

(9th Cir. 2009).

      4. Improper Determination of Residual Functional Capacity (RFC) and

Step Five Findings: In light of our conclusion that the ALJ did not err in


                                           3
evaluating the medical evidence, in assessing Bursell’s credibility, or in only

partially crediting the lay witness testimony, we reject Bursell’s claims that the

ALJ erred in determining her RFC or in determining at Step 5 that she can perform

jobs in the national economy.

      AFFIRMED.




                                          4